OPINION — AG — THE DISCUSSION ABOVE IN ANSWERING YOUR FIRST QUESTION AS TO THE EFFECTIVE DATE OF HB 1044 IS PERTINENT AND DETERMINATIVE IN ANSWERING YOUR FIFTH QUESTION ALSO. THE REFERENCE TO THE " EFFECTIVE DATE OF THIS ACT " IN SECTION 4 OF HB 1044 HAS NO OTHER MEANING THAN WHAT WE HAVE ALREADY STATED AS OUR OPINION AS TO THE EFFECTIVE DATE OF THIS ACT. WE, THEREFORE, ANSWER YOUR FIFTH QUESTION BY STATING THAT COUNTY COMMISSIONERS ENTITLED TO THE ADDITIONAL $50.00 TRAVEL EXPENSES COMPENSATION PROVIDED FOR IN SECTION 4 OF HB 1044 MAY NOT RECEIVE SAME UNTIL THE EFFECTIVE DATE OF THIS ACT, THAT IS UNTIL NINETY DAYS AFTER ADJOURNMENT OF THE PRESENT SESSION OF THE 30TH LEGISLATURE OR, IN CASE OF A REFERENDUM OF SAID ACT, WHEN AND ONLY WHEN SAME IS APPROVED BY THE VOTERS. CITE: 19 O.S. 1961 180.69 [19-180.69], 19 O.S. 1961, 180.58-180.69 [19-180.58] — [19-180.69], ARTICLE XXIII, SECTION 10, ARTICLE V, SECTION 58 (HUGH COLLUM) ** SEE: OPINION NO. 74-180 (1974) ** ** SEE: OPINION NO. 74-227 (1974) **